Citation Nr: 0615051	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  00-23 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a laparoscopy with adhesions.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to April 
1992.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In August 2002, the veteran testified before a Decision 
Review Officer sitting at the RO.  A transcript of the 
hearing is associated with the claims folder and has been 
reviewed.

In January 2003, a development memorandum was prepared, and 
in December 2003, the Board, in pertinent part, remanded the 
issues currently on appeal for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that she is entitled to service 
connection for hypertension.  Current medical evidence 
confirms that she has hypertension, essentially well-
controlled by medication. 

In its January 2003 development memorandum, the Board 
requested that the examiner provide an opinion as to whether 
the veteran's hypertension, in pertinent part, was related to 
a service-connected disability, or to any medications 
prescribed for a service-connected disability.  If pertinent 
disability was aggravated by a service-connected disability 
or a medication prescribed for a service-connected 
disability, the examiner was instructed to specify what 
amount of permanent increase in severity of the pertinent 
disability is due to the service-connected disability.  The 
examiner was also asked to reconcile any opinion with an 
August 2000 VA treatment note which reflected that the 
veteran's elevated blood pressure could be related to acute 
sinusitis.  The veteran is service-connected for sinusitis.

In April 2003, the veteran underwent a VA examination.  On 
review of the April 2003 VA examination report, the examiner 
indicated that the medication initially prescribed for the 
veteran's sinusitis, Deconamine, was contraindicated in 
hypertensive patients due to the propensity of the medication 
to elevate blood pressure.  However, it is still not clear 
whether the veteran's hypertension was aggravated by her 
service-connected sinusitis or the medications prescribed for 
such disability, and if so, whether there has been a 
permanent increase in severity of the veteran's hypertension 
due to the service-connected sinusitis (or medication).  

(The Board also observes that a January 1998 VA treatment 
note suggests that Deconamine increased the veteran's blood 
pressure).

Further, with respect to the veteran's increased rating 
claim, the Board finds that an additional examination is 
necessary.  The veteran is currently in receipt of a 10 
percent evaluation under Diagnostic Code 7614 for residuals 
of laparoscopy with adhesions manifested by symptoms 
requiring continuous treatment.  A higher, 30 percent, 
evaluation is warranted where manifested symptoms are not 
controlled by continuous treatment.  See 38 C.F.R. § 4.116 
(2005).  

Also in the January 2003 development memorandum, the Board 
requested that a gynecological examination be undertaken to 
ascertain the current severity of the veteran's service-
connected gynecological disability.  While the April 2003 VA 
examiner stated that the veteran suffered from chronic, 
progressive pain as a result of the adhesions with moderate 
functional loss, there was no discussion as to whether or not 
the veteran's symptoms were controlled by continuous 
treatment.  On review of an August 2004 VA treatment note, 
the veteran complained that she "was still having that 
severe right side GYN pain."  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the etiology of 
her hypertension.  All indicated tests 
and studies are to be performed.   Prior 
to the examination, the examiner should 
review the entire claims folder, to 
include a January 1998 VA treatment note, 
an August 2000 VA treatment note, and an 
April 2003 VA examination report.  

The examiner is requested to provide an 
opinion as to whether there was a 
permanent measurable increase in severity 
in the veteran's hypertension caused by 
service-connected sinusitis or by 
Deconamine that was prescribed for such 
disability.  If so, the examiner should 
specify what measurable degree of 
hypertensive disability is causally 
related to the sinusitis or the 
medication prescribed for such 
disability.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

2.  The veteran should also be scheduled 
for a VA examination to determine the 
current severity of her service-connected 
residuals of a laparoscopy with 
adhesions.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the examiner should 
review the entire claims folder.

The examiner is requested to list any 
present manifestations of the veteran's 
residuals of laparoscopy with adhesions, 
and, if any present symptoms are found, 
to address whether they require 
continuous treatment and are controlled 
by treatment.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's service 
connection claim for hypertension and 
increased rating claim for residuals of a 
laparoscopy with adhesions.  All 
applicable laws and regulations should be 
considered.  If any benefits sought on 
appeal remain denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

